Title: From Alexander Hamilton to Thomas Smith, 30 September 1790
From: Hamilton, Alexander
To: Smith, Thomas


Treasury DepartmentSeptember 30. 1790.
Sir
I am apprehensive that further applications to Congress on the subject of compensation for the service of paying Indents in Pennsylvania will be unpleasing and perhaps unsuccessful. It appears that all expence of that kind might be avoided by a payment of Indents to the state of Pennsylvania in full of the Interest due on such Loan Office Certificates as are yet in the hands of the Comptroller General. He would then be at liberty to complete the exchanges at his leisure. I find it necessary to remark that I cannot authorise any further expence to the United States in that business unless reasons for it which do not now present themselves can be offered.
I am Sir, with respect   Your Obedt. servant
A. Hamilton
Thomas Smith Esqr.Commissr. of Loans for the state of PennsylvaniaPhiladelphia.
